DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 05, 2021 has been entered. Claims 1-4 and 6-16 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krausman et al. (US 2004/0087878 A1) (hereinafter – Krausman).

Regarding claim 1, Krausman discloses A method of assessing sleep state of an individual, the method comprising (Abstract):
obtaining a time series of accelerometer data from an accelerometer device mounted upon or to the individual (Para. [0044], “The present invention therefore uses this finding to develop a sleep meter or sleep monitoring apparatus. It operates by monitoring by acceleration methods a person's arm movements to yield a sleep score for the person's sleep behavior during the monitored period.”);
deriving a set of sleep-related variables from the time series of accelerometer data during a period of attempted sleep by the individual (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc.); 
combining two or more of the sleep-related variables derived from the accelerometer data to produce a sleep score for determining if the attempted sleep by the individual is normal or abnormal based on comparison with a threshold score (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc. see also Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.” Threshold ranges are defined to categorize the sleep.);
and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal (Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.”).
Regarding claim 2, Krausman discloses The method of claim 1 when used in a non-clinical setting such as the individual's home (Para. [0055], “The invention therefore allows a non-professional, lay person (consumer) to track their night-to-night sleep performance in the home setting and in the comfort of their own bed.”).
Regarding claim 4, Krausman discloses The method of claim 1 applied to assess sleep state of non-Parkinsonian subjects (Does not mention Parkinson disease, thus it assesses sleep state of non-parkinsonian subjects.).
Regarding claim 6, Krausman discloses The method of claim 1 wherein the sleep related variables include a variable reflecting the individual's attempts at being active (Para. [0053], “A high .
Regarding claim 7, Krausman discloses The method of claim 1 wherein the sleep related variables include a variable reflecting the individual's inactivity while awake (Para. [0053], “Conversely, On activity count of zero per hour would yield a score of 100, which is indicative of perfect sound sleep.”).
Regarding claim 8, Krausman discloses The method of claim 1 wherein the sleep related variables include a variable reflecting the individual's immobility while asleep (Para. [0053], “Conversely, On activity count of zero per hour would yield a score of 100, which is indicative of perfect sound sleep.”).
Regarding claim 9, Krausman discloses The method of claim 1 wherein the sleep related variables include a variable reflecting the individual's sleep duration (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc.).
Regarding claim 10, Krausman discloses The method of claim 1 wherein the sleep related variables include a variable reflecting the individual's sleep fragment length (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc.).
Regarding claim 11, Krausman discloses The method of claim 1 wherein the sleep related variables include a variable reflecting the individual's Sleep Quality (Para. [0047], “As shown in FIG. 3, a .
Regarding claim 12, Krausman discloses A system for assessing sleep state of an individual, the system comprising (Abstract):
an accelerometer device configured to be mounted upon or to the individual and configured to obtain a time series of accelerometer data (Para. [0044], “The present invention therefore uses this finding to develop a sleep meter or sleep monitoring apparatus. It operates by monitoring by acceleration methods a person's arm movements to yield a sleep score for the person's sleep behavior during the monitored period.”);
and a processor configured to derive a set of sleep-related variables from the time series of accelerometer data during a period of attempted sleep by the individual (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc.); 
combine two or more of the sleep-related variables derived from the accelerometer data to produce a sleep score for determining if the attempted sleep by the individual is normal or abnormal based on comparison with a threshold score (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc. see also Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and ;
and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal (Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.”).
Regarding claim 13, Krausman discloses A non-transitory computer readable medium for assessing sleep state of an individual, comprising instructions which, when executed by one or more processors, causes performance of the following (Abstract):
obtaining a time series of accelerometer data from an accelerometer device mounted upon or to the individual (Para. [0044], “The present invention therefore uses this finding to develop a sleep meter or sleep monitoring apparatus. It operates by monitoring by acceleration methods a person's arm movements to yield a sleep score for the person's sleep behavior during the monitored period.”);
deriving a set of sleep-related variables from the time series of accelerometer data during a period of attempted sleep by the individual (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc.); 
combining two or more of the sleep-related variables derived from the accelerometer data to produce a sleep score for determining if the attempted sleep by the individual is normal or abnormal based on comparison with a threshold score (Para. [0052], “The raw activity data from the actigraph ;
and if the sleep score exceeds the threshold score, outputting an indication that the attempted sleep by the individual is normal (Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.”).
Regarding claim 14, Krausman discloses The method of claim 1, wherein the two or more sleep-related variables combined to produce the sleep score include: a variable reflecting the individual's sleep duration; and a variable reflecting the individual's Sleep Quality (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc. see also Para. [0047], “As shown in FIG. 3, a sleep score between 90-100 represents sound and refreshing sleep, while 70-80 relates to relaxing and relaxing sleep. A score of 30-40 is seen to equal fair to restless sleep, and a low score from 0-10 is indicative of poor to very bad sleep performance.” Threshold ranges are defined to categorize the sleep.).
Regarding claim 15, Krausman discloses The method of claim 14, wherein the two or more sleep-related variables combined to produce the sleep score further include: a variable reflecting the individual's immobility while asleep (Para. [0053], “Conversely, On activity count of zero per hour would yield a score of 100, which is indicative of perfect sound sleep.”).
Regarding claim 16, Krausman discloses The method of claim 14, wherein the two or more sleep-related variables combined to produce the sleep score further include one or more of: a variable reflecting the individual's attempts at being active (Para. [0053], “A high count of 1,500 represents excessive arm movements that would be indicative of a sleep-disordered patient and scored as very bad sleep.” Activity counts can be attempts at being active.);
a variable reflecting the individual's inactivity while awake (Para. [0053], “Conversely, On activity count of zero per hour would yield a score of 100, which is indicative of perfect sound sleep.”);
a variable reflecting the individual's immobility while asleep (Para. [0053], “Conversely, On activity count of zero per hour would yield a score of 100, which is indicative of perfect sound sleep.”);
and a variable reflecting the individual's sleep fragment length (Para. [0052], “The raw activity data from the actigraph represented both total arm movements and movements per hour for the sleep night. This data from the above clinical sleep study was then used to establish a calibration factor for the sleep meter, where one activity count is equal to a movement acceleration of 0.0066 g per second.” Multiple variables are used, raw motion, movement per hour, activity counts, etc.).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krausman et al. (US 2004/0087878 A1) (hereinafter – Krausman) in view of Muzet (US 2014/0088378 A1) (hereinafter – Muzet).

Regarding claim 3, Krausman discloses The method of claim 1, Krausman fails to disclose applied to assess sleep state of Parkinsonian subjects.
However, in the same field of endeavor, Muzet teaches applied to assess sleep state of Parkinsonian subjects (Para. [0256], “Finally, the system can also be very valuable in the field of neuro-psychiatric disorders. Indeed, several observations suggest important links between sleep and mental disorders. For neuropsychiatric disorders the link is the most evident, such as for major mood disorders, such as depression, schizophrenia, degenerative disorders of ageing, and Parkinson's disease. For most of these diseases mentioned above sleep is a good bio marker contributing to a better diagnostic as well as to a more accurate evaluation and quantification of the therapeutic effect of either pharmacological or psychological treatments.”).
.


Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791